DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 10/07/2021 has been entered. Claims 17 and 21-22 have been amended and Claims 20 and 23-24 have been canceled. Thus Claims 17-19, 21-22 and 25-34 are currently pending. Claims 28-31 are withdrawn from further consideration and Claims 17-19, 21-22, 25-27 and 32-34 are currently pending.

Withdrawn Rejections and Allowable Subject Matter
	Claim 17 has been amended by reciting “M1 comprises at least 70% by weight of iron on the basis of the total weight of the material M1, and  ...M2 comprises at least 40% by weight of nickel on the basis of the total weight of the material M2” and thus the claim is now enabled by the specification. Thus the 112(a) rejection of the record has been withdrawn.
	Claim 17 has also been amended to recite the limitation “wherein material M2 is in contact with the hydrocarbon compound and has a tensile strength less than that of the material M1”. Neither Deur-Bert in view of Shibata nor Tung in view of Shibata teach or suggest the aforementioned limitation. Thus, the 103 rejections of the record have been withdrawn.
i.e. “wherein material M2 is in contact with the hydrocarbon compound and has a tensile strength less than that of the material M1”. Furthermore, claims 21 and 22 have been rewritten in the independent and recite the limitations “wherein the material M2 is in contact with the hydrocarbon compound and has an elongation greater than that of the material M1” and “wherein said inner layer has a thickness of between 0.05 and 10 mm, said thickness of said inner layer being less than that of said base layer”. The subject matter of the aforementioned limitations have been indicated in the last Office Action as being allowable, however upon further consideration, the amended claims are unobvious for reasons set forth below (see rejection under 35 U.S.C 103).

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19, 25-27 and 32-34 are newly rejected under 35 U.S.C. 103 as being unpatentable over Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2016/0145175A1; cited in Office Action 07/26/2021) in view of Shibata (Shibata, N. et al. Patent application publication number US2003/0060669A1; cited in Office Action 07/26/2021) and Dassel (Dassel, M. W. et al. Patent application publication number US2017/0021319A1) as evidenced by McHoneIndustries (“A Guide to Carbon Steel Grades (Plus a Chart)” Jun. 3, 2020; pages 1-5; cited in Office Action 07/26/2021), MAT21 (SNSMT “Hex Socket Head Cap Screws (MAT21)”, page 1) and Steel (“General Properties of Steels”, page 1).
Regarding Claims 17, 25-27 and 34, Deur-Bert teaches a process for the manufacture of 2,3,3,3-tetrafluoropropene (1234yf) by reacting 1,1,1,2,3-pentachloropropane (240db) with HF in vapor phase and in the presence of chromium catalyst ([0010]-[0016]). Deur-Bert further teaches that the reactor used can be Hastelloy, Inconel, Monel or fluoropolymers ([0071]).
Regarding Claim 32, Deur-Bert teaches in Fig. 1 that the reaction of 240db (equivalent to claimed first hydrocarbon) with HF produces 1234yf, 1233xf (1-chloro-3,3,3-trifluoropropene) and 245cb (1,1,1,2,3-pentafluoropropane) (where fluorine content is increased) and that after separation stages, a portion of 1233xf and 245cb is recycled to the reactor for more production of 1234yf. It is noted that 245cb is equivalent to claimed second hydrocarbon and that 1234yf can only be produced from 245cb by dehydrofluorinating 245cb.
Regarding Claims 17-19 and 33, Deur-Bert fails to teach that the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, wherein the base layer and the inner layer are laid against each other by bonding (Claim 17). Deur-Bert also fails to teach the limitations of Claims 18-19 and 33. These deficiencies are cured by Shibata.
Regarding Claims 17 and 19, Shibata teaches a process for producing a hydrogen-containing fluorinated hydrocarbon in which a halogenated hydrocarbon reaction raw material containing a chlorinated alkene and/or hydrogen-containing chlorinated alkane is subjected to a fluorination reaction with hydrogen fluoride i.e. 58.2% of nickel). Furthermore, Shibata teaches in [0022] that the alloy material is used as a composite material that includes the alloy material MAT 21 as the inner surface (M2) and a base material (M1) which is laid under the alloy material. Shibata teaches in [0025] that the method for manufacturing the composite material is by complexing (or cladding”) the base material with the surface of the alloy by hot rolling, explosive welding or the like. Hot rolling and explosive welding are known to skilled artisan to cause bonding between dissimilar metals. 
Shibata further teaches in [0023] that the base material is made of carbon steel, a stainless steel, a nickel based alloy and aluminum. While Shibata is silent about the base material comprising at least 70% by weight of iron on the basis of the total weight of the base material, an ordinary skill in the art understands that carbon steel and stainless steel of Shibata necessarily comprise more than 90% by weight of iron.

Regarding Claim 33, Shibata is silent about the composition of the base layer M1 as instantly claimed. However since Shibata teaches that carbon steel can be used as a base material, the different types of carbon steel comprise carbon at an amount of 0.04% to 0.3%, 0.31% to 0.6%, 0.61% to 1.5%, or 0.96% to 2.1% is evidenced by McHoneIndustries (page 2).

Deur-Bert teaches that the fluorination process can be conducted in reactors such as Hastelloy, Inconel, Monel or fluoropolymers, however Shibata teaches that Hastelloy, Inconel and Monel show corrosion during the fluorination reaction and that MAT 21 alloy in a form of composite material comprising MAT 21 as the inner surface of the reactor and a base material as the outer surface of the reactor show high resistance to corrosion when compared to Hastelloy, Inconel and Monel. Thus, a skilled artisan would have been motivated to use the reactor of Shibata with an inner layer and a base layer in place of the Deur-Bert’s reactor with a reasonable expectation of success in reducing the corrosion rate of the reactor during the fluorination process.

	Regarding Claim 17, Shibata fails to teach that MAT 21 (inner layer) has a tensile strength less than that of the base material M1. However the deficiency is cured by Dassel.
	Dassel teaches the use of a corrosion resistant reactor comprising two layers. Dassel teaches that the inner layer comprises at least 23 wt% of nickel ([0050]) and that 
	As evidenced by the MAT21 document, the tensile strength of MAT21 (inner surface alloy taught by Shibata) is 690 and as evidenced by the Steel document, the tensile strengths of carbon steel and stainless steel (base material, or outer surface, of Shibata) are in the range of 276-1882 and 515-827, respectively. Thus in view of the teachings of Dassel, a skilled artisan would have been motivated to use a higher tensile strength of the outer surface material than that of MAT21 with a reasonable expectation of success in providing mechanical strength reactor to a high operating pressure and temperature. 

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for modifying the fluorine distribution in a hydrocarbon compound, comprising a step of making contact between said hydrocarbon compound and a catalytic composition comprising a chromium-based catalyst in a reactor, said reactor made of a material comprising a base layer made of a material M1, wherein M1 comprises at least 70% by weight of iron . 


Claims 17-19, 25-27 and 33-34 are  rejected under 35 U.S.C. 103 as being unpatentable over Tung (Tung, H. S. et al. Patent application publication number US2005/0020862A1; cited in Office Action 07/26/2021) in view of Shibata (Shibata, N. et al. Patent application publication number US2003/0060669A1; cited in Office Action 07/26/2021) and Dassel (Dassel, M. W. et al. Patent application publication number US2017/0021319A1) as evidenced by McHoneIndustries (“A Guide to Carbon Steel Grades (Plus a Chart)” Jun. 3, 2020; pages 1-5; cited in Office Action 07/26/2021), MAT21 (SNSMT “Hex Socket Head Cap Screws (MAT21)”, page 1) and Steel (“General Properties of Steels”, page 1).
Regarding Claims 17, 25-27 and 34, Tung teaches in [0001] a process for the preparation of 1-chloro-1,3,3,3-tetrafluoropropane (244fa) and 1,1,1,3,3-pentafluoropropane (245fa) by reacting 1-chloro-3,3,3-tetrafluoropropene (1233zd) with HF in vapor phase. Tung further teaches that the fluorination process is conducted in the presence of a fluorination catalyst ([0011]) such as chromium-based catalysts ([0014] and [0017]). Tung teaches in [0014] that the reaction vessel should be 
Regarding Claims 17-19 and 33, Tung fails to teach that the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, wherein the base layer and the inner layer are laid against each other by bonding (Claim 17). Tung also fails to teach the limitations of Claims 18-19 and 33. These deficiencies are cured by Shibata.
Regarding Claims 17-19 and 33, Tung fails to teach that the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, wherein the base layer and the inner layer are laid against each other by bonding (Claim 17). Tung also fails to teach the limitations of Claims 18-19 and 33. These deficiencies are cured by Shibata.
Regarding Claims 17 and 19, Shibata teaches a process for producing a hydrogen-containing fluorinated hydrocarbon in which a halogenated hydrocarbon reaction raw material containing a chlorinated alkene and/or hydrogen-containing chlorinated alkane is subjected to a fluorination reaction with hydrogen fluoride preferably in a liquid phase in a reactor in the presence of a fluorination catalyst ([0001] and [00657]).  Shibata teaches that the reaction mixture has a corrosive property ([0005]) and that even though the fluorination reactors such as Hastelloy, Inconel and Monel present a high corrosion resistance when compared with a stainless steel based material, the reactors still show corrosion when contacted with the reaction mixture ([0006]). Hence Shibata teaches in [0021] a reactor made of alloy material MAT 21 (M2), which is more resistant to corrosion than the reactors made of Hastelloy, Inconel i.e. 58.2% of nickel). Furthermore, Shibata teaches in [0022] that the alloy material is used as a composite material that includes the alloy material MAT 21 as the inner surface (M2) and a base material (M1) which is laid under the alloy material. Shibata teaches in [0025] that the method for manufacturing the composite material is by complexing (or cladding”) the base material with the surface of the alloy by hot rolling, explosive welding or the like. Hot rolling and explosive welding are known to skilled artisan to cause bonding between dissimilar metals. 
Shibata further teaches in [0023] that the base material is made of carbon steel, a stainless steel, a nickel based alloy and aluminum. While Shibata is silent about the base material comprising at least 70% by weight of iron on the basis of the total weight of the base material, an ordinary skill in the art understands that carbon steel and stainless steel of Shibata necessarily comprise more than 90% by weight of iron.
Regarding Claim 18, Shibata teaches that MAT 21 shows a corrosion rate of less than 1 mm/year (Table 1).
Regarding Claim 33, Shibata is silent about the composition of the base layer M1 as instantly claimed. However since Shibata teaches that carbon steel can be used as a base material, the different types of carbon steel comprise carbon at an amount of 0.04% to 0.3%, 0.31% to 0.6%, 0.61% to 1.5%, or 0.96% to 2.1% is evidenced by McHoneIndustries (page 2).



	Regarding Claim 17, Shibata fails to teach that MAT 21 (inner layer) has a tensile strength less than that of the base material M1. However the deficiency is cured by Dassel.
	Dassel teaches the use of a corrosion resistant reactor comprising two layers. Dassel teaches that the inner layer comprises at least 23 wt% of nickel ([0050]) and the outer layer is made of suitable metallic materials that include stainless steel, carbon steel, etc. ([0053]). Furthermore, Dassel teaches that the tensile strength of the outer layer is equal to or greater than that of the inner layer ([0048]) and that the outer layer needs to have high tensile strength to provide the mechanical strength of the reactor that operates at a high pressure and a high temperature, while the inner layer has to primarily be resistant to corrosion ([0051]). Hence a skilled artisan would understand that a higher tensile strength of the outer layer material is preferred when compared to that of the inner layer material. 


It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for modifying the fluorine distribution in a hydrocarbon compound, comprising a step of making contact between said hydrocarbon compound and a catalytic composition comprising a chromium-based catalyst in a reactor, said reactor made of a material comprising a base layer made of a material M1, wherein M1 comprises at least 70% by weight of iron on the basis of the total weight of the material M1, and an inner layer made of a material M2, wherein M2 comprises at least 40% by weight of nickel on the basis of the total weight of the material M2, said base layer and said inner layer being laid against each other by bonding, wherein the material M2 is in contact with the hydrocarbon compound and has a tensile strength less than that of the material M1 in view of the Tung, Shibata and Dassel. 

Claim 21 is newly rejected under 35 U.S.C. 103 as being unpatentable over Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2016/0145175A1; cited in Office Action 07/26/2021) in view of Shibata (Shibata, N. et al. Patent application publication number US2003/0060669A1; cited in Office Action 07/26/2021) as evidenced by McHoneIndustries (“A Guide to Carbon Steel Grades (Plus a Chart)” Jun. 3, 2020; pages 1-5; cited in Office Action 07/26/2021), MAT21 (SNSMT “Hex Socket Head Cap Screws (MAT21)”, page 1) and Steel (“General Properties of Steels”, page 1).
Regarding Claim 21, Deur-Bert teaches a process for the manufacture of 2,3,3,3-tetrafluoropropene (1234yf) by reacting 1,1,1,2,3-pentachloropropane (240db) with HF in vapor phase and in the presence of chromium catalyst ([0010]-[0016]). Deur-Bert further teaches that the reactor used can be Hastelloy, Inconel, Monel or fluoropolymers ([0071]).
Deur-Bert fails to teach that the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, wherein the base layer and the inner layer are laid against each other by bonding (Claim 17). These deficiencies are cured by Shibata.
Shibata teaches a process for producing a hydrogen-containing fluorinated hydrocarbon in which a halogenated hydrocarbon reaction raw material containing a chlorinated alkene and/or hydrogen-containing chlorinated alkane is subjected to a fluorination reaction with hydrogen fluoride preferably in a liquid phase in a reactor in the presence of a fluorination catalyst ([0001] and [00657]).  Shibata teaches that the reaction mixture has a corrosive property ([0005]) and that even though the fluorination reactors such as Hastelloy, Inconel and Monel present a high corrosion resistance when compared with a stainless steel based material, the reactors still show corrosion when i.e. 58.2% of nickel). Furthermore, Shibata teaches in [0022] that the alloy material is used as a composite material that includes the alloy material MAT 21 as the inner surface (M2) and a base material (M1) which is laid under the alloy material. Shibata teaches in [0025] that the method for manufacturing the composite material is by complexing (or cladding”) the base material with the surface of the alloy by hot rolling, explosive welding or the like. Hot rolling and explosive welding are known to skilled artisan to cause bonding between dissimilar metals. 
Shibata further teaches in [0023] that the base material is made of carbon steel, a stainless steel, a nickel based alloy and aluminum. While Shibata is silent about the base material comprising at least 70% by weight of iron on the basis of the total weight of the base material, an ordinary skill in the art understands that carbon steel and stainless steel of Shibata necessarily comprise more than 90% by weight of iron.
Shibata is silent about the material M2 having an elongation greater than that of the material M1. However as evidenced by the MAT21 document, the elongation of MAT21 (inner surface alloy taught by Shibata) is 45% and as evidenced by the Steel document, the elongation of carbon steel and stainless steel (base material, or outer surface, of Shibata) are in the range of 10-32 and 12-40, respectively, which are lower than that of MAT 21. 

	
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for modifying the fluorine distribution in a hydrocarbon compound, comprising a step of making contact between said hydrocarbon compound and a catalytic composition comprising a chromium-based catalyst in a reactor, said reactor made of a material comprising a base layer made of a material M1, wherein M1 comprises at least 70% by weight of iron on the basis of the total weight of the material M1, and an inner layer made of a material M2, wherein M2 comprises at least 40% by weight of nickel on the basis of the total weight of the material M2, said base layer and said inner layer being laid against each other by bonding, wherein the material M2 is in contact with the hydrocarbon compound and has an elongation greater than that of the material M1 in view of the teachings of Deur-Bert and Shibata. 

Claim 21 is newly rejected under 35 U.S.C. 103 as being unpatentable over Tung (Tung, H. S. et al. Patent application publication number US2005/0020862A1; cited in Office Action 07/26/2021) in view of Shibata (Shibata, N. et al. Patent application publication number US2003/0060669A1; cited in Office Action 07/26/2021) as evidenced by McHoneIndustries (“A Guide to Carbon Steel Grades (Plus a Chart)” Jun. 3, 2020; pages 1-5; cited in Office Action 07/26/2021), MAT21 (SNSMT “Hex Socket Head Cap Screws (MAT21)”, page 1) and Steel (“General Properties of Steels”, page 1).
Regarding Claim 21, Tung teaches in [0001] a process for the preparation of 1-chloro-1,3,3,3-tetrafluoropropane (244fa) and 1,1,1,3,3-pentafluoropropane (245fa) by reacting 1-chloro-3,3,3-tetrafluoropropene (1233zd) with HF in vapor phase. Tung further teaches that the fluorination process is conducted in the presence of a fluorination catalyst ([0011]) such as chromium-based catalysts ([0014] and [0017]). Tung teaches in [0014] that the reaction vessel should be constructed from materials that are resistant to the corrosive effects of hydrogen fluoride such as Hastelloy, Inconel, Incology and Monel or vessels lined with fluoropolymers.
Tung fails to teach that the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, wherein the base layer and the inner layer are laid against each other by bonding (Claim 17). These deficiencies are cured by Shibata.
Shibata teaches a process for producing a hydrogen-containing fluorinated hydrocarbon in which a halogenated hydrocarbon reaction raw material containing a chlorinated alkene and/or hydrogen-containing chlorinated alkane is subjected to a i.e. 58.2% of nickel). Furthermore, Shibata teaches in [0022] that the alloy material is used as a composite material that includes the alloy material MAT 21 as the inner surface (M2) and a base material (M1) which is laid under the alloy material. Shibata teaches in [0025] that the method for manufacturing the composite material is by complexing (or cladding”) the base material with the surface of the alloy by hot rolling, explosive welding or the like. Hot rolling and explosive welding are known to skilled artisan to cause bonding between dissimilar metals. 
Shibata further teaches in [0023] that the base material is made of carbon steel, a stainless steel, a nickel based alloy and aluminum. While Shibata is silent about the base material comprising at least 70% by weight of iron on the basis of the total weight of the base material, an ordinary skill in the art understands that carbon steel and stainless steel of Shibata necessarily comprise more than 90% by weight of iron.

Tung teaches that the fluorination process can be conducted in reactors such as Hastelloy, Inconel, Incology and Monel or vessels lined with fluoropolymers, however Shibata teaches that Hastelloy, Inconel and Monel still show corrosion during the fluorination reaction and that MAT 21 alloy in a form of composite material comprising MAT 21 as the inner surface of the reactor and a base material as the outer surface of the reactor, show high resistance to corrosion when compared to Hastelloy, Inconel and Monel. Thus, a skilled artisan would have been motivated to use the reactor of Shibata with an inner layer and a base layer in place of the Tung’s reactor with a reasonable expectation of success in reducing the corrosion rate of the reactor.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for modifying the fluorine distribution in a hydrocarbon compound, comprising a step of making contact between said hydrocarbon compound and a catalytic composition comprising a chromium-based catalyst in a reactor, said reactor made of a material comprising a base layer made of a material M1, wherein M1 comprises at least 70% by weight of iron on the basis of the total weight of the material M1, and an inner layer made of a material . 

Claim 22 is newly rejected under 35 U.S.C. 103 as being unpatentable over Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2016/0145175A1; cited in Office Action 07/26/2021) in view of Shibata (Shibata, N. et al. Patent application publication number US2003/0060669A1; cited in Office Action 07/26/2021) and Felix (Felix, V. M. et al. Patent number US5,565,393) as evidenced by McHoneIndustries (“A Guide to Carbon Steel Grades (Plus a Chart)” Jun. 3, 2020; pages 1-5; cited in Office Action 07/26/2021).
Deur-Bert teaches a process for the manufacture of 2,3,3,3-tetrafluoropropene (1234yf) by reacting 1,1,1,2,3-pentachloropropane (240db) with HF in vapor phase and in the presence of chromium catalyst ([0010]-[0016]). Deur-Bert further teaches that the reactor used can be Hastelloy, Inconel, Monel or fluoropolymers ([0071]).
Deur-Bert fails to teach that the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, wherein the base layer and the inner layer are laid against each other by bonding (Claim 17). These deficiencies are cured by Shibata.
Shibata teaches a process for producing a hydrogen-containing fluorinated hydrocarbon in which a halogenated hydrocarbon reaction raw material containing a chlorinated alkene and/or hydrogen-containing chlorinated alkane is subjected to a i.e. 58.2% of nickel). Furthermore, Shibata teaches in [0022] that the alloy material is used as a composite material that includes the alloy material MAT 21 as the inner surface (M2) and a base material (M1) which is laid under the alloy material. Shibata teaches in [0025] that the method for manufacturing the composite material is by complexing (or cladding”) the base material with the surface of the alloy by hot rolling, explosive welding or the like. Hot rolling and explosive welding are known to skilled artisan to cause bonding between dissimilar metals. 
Shibata further teaches in [0023] that the base material is made of carbon steel, a stainless steel, a nickel based alloy and aluminum. While Shibata is silent about the base material comprising at least 70% by weight of iron on the basis of the total weight of the base material, an ordinary skill in the art understands that carbon steel and stainless steel of Shibata necessarily comprise more than 90% by weight of iron.



Shibata further teaches that the inner surface material has a thickness of 3 mm ([0146]) but fails to teach that the thickness of the inner material (M2) is less than that of the base material (M1). The deficiency is cured by Felix. 
Felix teaches a reaction vessel for manufacturing highly fluorinated alkanes comprising a corrosion resistant layer and a base metal layer (col. 3, ll. 21-22). Furthermore, Felix teaches that the base metal layer can comprise steel and stainless steel (same base material as Shibata) and has a thickness that ranges from about 0.375 inch up to the thickness required to withstand the pressure induced stress within the reaction vessel (col. 3, ll. 47-52 and ll. 58-60). Felix teaches that the inner layer is less thick than that of the outer layer (col. 6, ll. 47 and 63). Hence, a skilled artisan would have been motivated to use the teachings of Felix in obtaining a base material of Shibata having a thickness that is higher than that of the inner layer and with a 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for modifying the fluorine distribution in a hydrocarbon compound, comprising a step of making contact between said hydrocarbon compound and a catalytic composition comprising a chromium-based catalyst in a reactor, said reactor made of a material comprising a base layer made of a material M1, wherein M1 comprises at least 70% by weight of iron on the basis of the total weight of the material M1, and an inner layer made of a material M2, wherein M2 comprises at least 40% by weight of nickel on the basis of the total weight of the material M2, said base layer and said inner layer being laid against each other by bonding, wherein said inner layer has a thickness of between 0.05 and 10 mm, said thickness of said inner layer being less than that of said base layer in view of the teachings of Deur-Bert, Shibata and Felix. 

Claim 22 is newly rejected under 35 U.S.C. 103 as being unpatentable over Tung (Tung, H. S. et al. Patent application publication number US2005/0020862A1; cited in Office Action 07/26/2021) in view of Shibata (Shibata, N. et al. Patent application publication number US2003/0060669A1; cited in Office Action 07/26/2021) and Felix (Felix, V. M. et al. Patent number US5,565,393) as evidenced by McHoneIndustries (“A Guide to Carbon Steel Grades (Plus a Chart)” Jun. 3, 2020; pages 1-5; cited in Office Action 07/26/2021).

Tung fails to teach that the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, wherein the base layer and the inner layer are laid against each other by bonding (Claim 17). These deficiencies are cured by Shibata.
Shibata teaches a process for producing a hydrogen-containing fluorinated hydrocarbon in which a halogenated hydrocarbon reaction raw material containing a chlorinated alkene and/or hydrogen-containing chlorinated alkane is subjected to a fluorination reaction with hydrogen fluoride preferably in a liquid phase in a reactor in the presence of a fluorination catalyst ([0001] and [00657]).  Shibata teaches that the reaction mixture has a corrosive property ([0005]) and that even though the fluorination reactors such as Hastelloy, Inconel and Monel present a high corrosion resistance when compared with a stainless steel based material, the reactors still show corrosion when contacted with the reaction mixture ([0006]). Hence Shibata teaches in [0021] a reactor made of alloy material MAT 21 (M2), which is more resistant to corrosion than the reactors made of Hastelloy, Inconel and Monel and which consists of 19% by weight of i.e. 58.2% of nickel). Furthermore, Shibata teaches in [0022] that the alloy material is used as a composite material that includes the alloy material MAT 21 as the inner surface (M2) and a base material (M1) which is laid under the alloy material. Shibata teaches in [0025] that the method for manufacturing the composite material is by complexing (or cladding”) the base material with the surface of the alloy by hot rolling, explosive welding or the like. Hot rolling and explosive welding are known to skilled artisan to cause bonding between dissimilar metals. 
Shibata further teaches in [0023] that the base material is made of carbon steel, a stainless steel, a nickel based alloy and aluminum. While Shibata is silent about the base material comprising at least 70% by weight of iron on the basis of the total weight of the base material, an ordinary skill in the art understands that carbon steel and stainless steel of Shibata necessarily comprise more than 90% by weight of iron.
Tung teaches that the fluorination process can be conducted in reactors such as Hastelloy, Inconel, Incology and Monel or vessels lined with fluoropolymers, however Shibata teaches that Hastelloy, Inconel and Monel still show corrosion during the fluorination reaction and that MAT 21 alloy in a form of composite material comprising MAT 21 as the inner surface of the reactor and a base material as the outer surface of the reactor, show high resistance to corrosion when compared to Hastelloy, Inconel and Monel. Thus, a skilled artisan would have been motivated to use the reactor of Shibata with an inner layer and a base layer in place of the Tung’s reactor with a reasonable expectation of success in reducing the corrosion rate of the reactor.

Felix teaches a reaction vessel for manufacturing highly fluorinated alkanes comprising a corrosion resistant layer and a base metal layer (col. 3, ll. 21-22). Furthermore, Felix teaches that the base metal layer can comprise steel and stainless steel (same base material as Shibata) and has a thickness that ranges from about 0.375 inch up to the thickness required to withstand the pressure induced stress within the reaction vessel (col. 3, ll. 47-52 and ll. 58-60). Felix teaches that the inner layer is less thick than that of the outer layer (col. 6, ll. 47 and 63). Hence, a skilled artisan would have been motivated to use the teachings of Felix in obtaining a base material of Shibata having a thickness that is higher than that of the inner layer and with a reasonable expectation of success in providing a base material that withstands a pressure induced inside the reactor.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for modifying the fluorine distribution in a hydrocarbon compound, comprising a step of making contact between said hydrocarbon compound and a catalytic composition comprising a chromium-based catalyst in a reactor, said reactor made of a material comprising a base layer made of a material M1, wherein M1 comprises at least 70% by weight of iron on the basis of the total weight of the material M1, and an inner layer made of a material M2, wherein M2 comprises at least 40% by weight of nickel on the basis of the total weight of the material M2, said base layer and said inner layer being laid against each . 

Conclusion
Claims 17-19, 21-22, 25-27 and 32-34 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622